PER CURIAM.
In this case there was one certificate filed to which objections were made; but, before the time for filing certificates had expired, two additional certificates were submitted. Upon the three certificates there appeared 1,700 names. As the law allows separate certificates to be filed, we find no difficulty in considering all of the certificates, and the question is whether upon all of the certificates there are genuine signatures of 500 men. Making the deductions shown by the papers for duplicate signatures, signatures in the same handwriting, affidavits of those who did not sign, and nonresidents proved by sufficient evidence, there remain more than sufficient signatures to comply with the provisions of the law. The order of the Special Term, affirming the determination of the board of elections, should be affirmed.